DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in WO on 2020-04-27. It is noted, however, that applicant has not filed a certified copy of the PCT/CN2020/087151 application as required by 37 CFR 1.55.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in WO on 2020-05-01. It is noted, however, that applicant has not filed a certified copy of the PCT/CN2020/088544 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because the drawings are other than black and white lined drawings.  For example, figures 3 and 6 includes gray dots/shading.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-17 are objected to because of the following informalities:  
Regarding claim 1, the limitation “the preparation time” in line 6 is confusing whether it is referring to “a preparation time” in line 3 or “an uplink preparation time” in line 4.  The same issue is in claim 13. 
Regarding claims 24 and 25, the limitation “a switch” is unclear whether it is referring to the “a switch by the user equipment” of line 1 of claim 23 or a different switch.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15, 18-22 and 27-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2019/213941 (hereinafter Qualcomm).
Regarding claims 1 and 13, Qualcomm discloses a base station/method for wireless communication at a base station, the method comprising: calculating a preparation time for at least one uplink transmission based on adjusting an uplink preparation time according to a defined value ([0089][0090]Table1: details preparation time may correspond to the time between the last symbol of the DCI message to the first symbol of the PUSCH which transmits the CSI feedback report… may depend on a minimum SCS… values in Table 1 are merely example’s… may also depend on low latency or high latency requirements); and transmitting a grant for the at least one uplink transmission to a user equipment based on the preparation time ([0081][0089]: details the UE receives downlink control signaling… indicates a request to provide a cross-carrier A-CSI report to the base station, as grant), the grant indicating resources ([0081][0089]: details the UE receives downlink control signaling… indicates a request to provide a cross-carrier A-CSI report to the base station… based on subcarrier spacing (SCS) numerologies of the CCs) for the at least one uplink transmission on a first radio frequency (RF) carrier, on a second RF carrier, or on each of the first RF carrier and the second RF carrier (this limitation has no patentable weight because “for” can be interpreted as “used for” which makes the limitation an intended use).

Regarding claim 2, Qualcomm discloses wherein the adjusting the uplink preparation time according to the defined value comprises: increasing the uplink preparation time by a constant value ([0090] Table1: details preparation time depends on a minimum SCS).

Regarding claim 3, Qualcomm discloses wherein the adjusting the uplink preparation time according to the defined value comprises: increasing the uplink preparation time by a constant value ([0090] Table1: details preparation time depends on a minimum SCS) for uplink carrier aggregation of the first RF carrier and the second RF carrier (this limitation has no patentable weight because “for” can be interpreted as “used for” which makes the limitation an intended use).

Regarding claim 4, Qualcomm discloses wherein the at least one uplink transmission comprises at least one channel state information (CSI) transmission ([0089][0090]Table1: details preparation time may correspond to the time between the last symbol of the DCI message to the first symbol of the PUSCH which transmits the CSI feedback report, as CSI transmission).

Regarding claim 5, Qualcomm discloses wherein the at least one uplink transmission comprises at least one physical uplink shared channel (PUSCH) transmission ([0089][0090]Table1: details preparation time may correspond to the time between the last symbol of the DCI message to the first symbol of the PUSCH, as PUSCH transmission).

Regarding claim 6, Qualcomm discloses wherein the uplink preparation time is based on: a first parameter; and a constant value ([0089][0090]Table1: details preparation time may correspond to the time between the last symbol of the DCI message to the first symbol of the PUSCH which transmits the CSI feedback report… may depend on a minimum SCS… values in Table 1 are merely example’s… may also depend on low latency or high latency requirements).

Regarding claim 7, Qualcomm discloses wherein the calculating the preparation time comprises: adding the defined value to the uplink preparation time ([0089][0090]Table1: details preparation time may correspond to the time between the last symbol of the DCI message to the first symbol of the PUSCH which transmits the CSI feedback report… may depend on a minimum SCS… values in Table 1 are merely example’s… may also depend on low latency or high latency requirements).

Regarding claim 8, Qualcomm discloses wherein the first parameter specifies a quantity of symbols ([0089][0090]Table1: details SCS numerologies; OFDM symbols).

Regarding claim 9, Qualcomm discloses wherein the calculating the preparation time comprises: determining a minimum SCS index based on a first subcarrier spacing (SCS) index for the first RF carrier and a second SCS index for the second RF carrier ([0087]-[0091]; Table1: details preparation time may depend on a minimum SCS selected among SCSs… SCS numerologies 0 through 4… suppose the SCS of CC2 is greater than the SCS of CC1…); and calculating the preparation time based on the minimum SCS index ([0087]-[0091]; Table1: details preparation time may depend on a minimum SCS selected among SCSs).

Regarding claims 10, 19 and 28, Qualcomm discloses wherein the determining the minimum SCS index based on the first SCS index for the first RF carrier and the second SCS index for the second RF carrier comprises: selecting a lowest SCS index from the first SCS index and the second SCS index ([0087]-[0090]; Table1: details preparation time may depend on a minimum SCS selected among SCSs… SCS numerologies 0 through 4… suppose the SCS of CC2 is greater than the SCS of CC1…; lowest is a relative term so what is being compared to determine the lowest should be recited).

Regarding claim 11, 20 and 29, Qualcomm discloses wherein the calculating the preparation time based on the minimum SCS index comprises: selecting a first parameter based on the minimum SCS index ([0087]-[0090]; Table1: details preparation time may depend on a minimum SCS selected among SCSs… SCS numerologies 0 through 4… suppose the SCS of CC2 is greater than the SCS of CC1…); and calculating the preparation time based on the first parameter([0087]-[0090]; Table1: details preparation time may depend on a minimum SCS selected among SCSs… SCS numerologies 0 through 4… suppose the SCS of CC2 is greater than the SCS of CC1…).

Regarding claims 12, 21 and 30, Qualcomm discloses wherein the first parameter specifies a quantity of symbols ([0089][0090]Table1: details SCS numerologies; OFDM symbols).

Regarding claims 14 and 22, Qualcomm discloses wherein: the resources for the at least one uplink transmission are scheduled to commence at a first time; and the processor and the memory are further configured to transmit the grant to the user equipment at a second time that precedes the first time by at least the preparation time ([0089][0090]Table1: details preparation time may correspond to the time between the last symbol of the DCI message to the first symbol of the PUSCH which transmits the CSI feedback report… may depend on a minimum SCS… values in Table 1 are merely example’s… may also depend on low latency or high latency requirements).

Regarding claims 18 and 27, Qualcomm discloses a base station/method for wireless communication at a base station, the method comprising: determining a minimum subcarrier spacing (SCS) index based on a first SCS index for a first radio frequency (RF) carrier and a second SCS index for a second RF carrier ([0087]-[0090]; Table1: details preparation time may depend on a minimum SCS selected among SCSs… SCS numerologies 0 through 4… suppose the SCS of CC2 is greater than the SCS of CC1…; lowest is a relative term so what is being compared to determine the lowest should be recited); calculating a preparation time for at least one uplink transmission based on the minimum SCS index ([0089][0090]Table1: details preparation time may correspond to the time between the last symbol of the DCI message to the first symbol of the PUSCH which transmits the CSI feedback report… may depend on a minimum SCS… values in Table 1 are merely example’s… may also depend on low latency or high latency requirements); and transmitting a grant for the at least one uplink transmission to a user equipment based on the preparation time ([0081][0089]: details the UE receives downlink control signaling… indicates a request to provide a cross-carrier A-CSI report to the base station, as grant), the grant indicating resources ([0081][0089]: details the UE receives downlink control signaling… indicates a request to provide a cross-carrier A-CSI report to the base station… based on subcarrier spacing (SCS) numerologies of the CCs) for the at least one uplink transmission on the first RF carrier or on each of the first RF carrier and the second RF carrier (no patentable weight because “for” can be interpreted as “used for” which makes the limitation an intended use).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-17 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Qualcomm in view of US 2019/0166608 (hereinafter Kumar).
Regarding claim 15, Qualcomm does not explicitly teach wherein the grant is configured to trigger a switch by the user equipment between operating in a first uplink transmission mode and operating in a second uplink transmission mode.
However, Kumar teaches wherein the grant is configured to trigger a switch by the user equipment between operating in a first uplink transmission mode and operating in a second uplink transmission mode ([0104]-[0106]: details the UE may measure the network grant of SCC 1315 and 1320 to determine which one has the lowest network grant/throughput. The UE may then report a lower/zero channel quality indicator (CQI) for the CC with the lowest grant/throughput contribution during a few frames. In response, in such embodiments, a corresponding network scheduler may drop the CC. In such embodiments, the UE may then use the relinquished receive RF chain(s) to operate the CC (e.g. PCC 1310 in the example above), having a higher network grant, in a higher RI mode).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Qualcomm to incorporate the teachings of Kumar and include wherein the grant is configured to trigger a switch by the user equipment between operating in a first uplink transmission mode and operating in a second uplink transmission mode of Kumar with Qualcomm.  Doing so would improve link quality and reliability (Kumar, at [0086]).

Regarding claim 16, Qualcomm teaches wherein the defined value is greater than zero if the switch by the user equipment between operating in the first uplink transmission mode and operating in the second uplink transmission mode takes place at the first time ([0089][0090]Table1: details SCS numerologies; this limitation has no patentable weight because of the conditional phrase).

Regarding claim 17, Qualcomm teaches wherein the defined value is zero if the switch by the user equipment between operating in the first uplink transmission mode and operating in the second uplink transmission mode does not take place at the first time ([0089][0090]Table1: details SCS numerologies; this limitation has no patentable weight because of the conditional phrase).

Regarding claim 23, Qualcomm does not explicitly teach wherein: the grant is configured to trigger a switch by the user equipment between operating in a first uplink transmission mode and operating in a second uplink transmission mode; for operation by the user equipment in the first uplink transmission mode, the grant indicates at least one first resource for the at least one uplink transmission on the first RF carrier and not on the second RF carrier; and for operation by the user equipment in the second uplink transmission mode, the grant indicates at least one second resource for the at least one uplink transmission on each of the first RF carrier and the second RF carrier.
However, Kumar teaches wherein: the grant is configured to trigger a switch by the user equipment between operating in a first uplink transmission mode and operating in a second uplink transmission mode ([0104]-[0106]: details the UE may measure the network grant of SCC 1315 and 1320 to determine which one has the lowest network grant/throughput. The UE may then report a lower/zero channel quality indicator (CQI) for the CC with the lowest grant/throughput contribution during a few frames. In response, in such embodiments, a corresponding network scheduler may drop the CC. In such embodiments, the UE may then use the relinquished receive RF chain(s) to operate the CC (e.g. PCC 1310 in the example above), having a higher network grant, in a higher RI mode); for operation by the user equipment in the first uplink transmission mode, the grant indicates at least one first resource for the at least one uplink transmission on the first RF carrier and not on the second RF carrier (no patentable weight because “for” can be interpreted as “used for” which makes the limitation an intended use and/or conditional phrase); and for operation by the user equipment in the second uplink transmission mode, the grant indicates at least one second resource for the at least one uplink transmission on each of the first RF carrier and the second RF carrier (no patentable weight because “for” can be interpreted as “used for” which makes the limitation an intended use and/or conditional phrase).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Qualcomm to incorporate the teachings of Kumar and include wherein: the grant is configured to trigger a switch by the user equipment between operating in a first uplink transmission mode and operating in a second uplink transmission mode of Kumar with Qualcomm.  Doing so would improve link quality and reliability (Kumar, at [0086]).

Regarding claim 24, Qualcomm does not explicitly teach wherein the switch by the user equipment between operating in the first uplink transmission mode and operating in the second uplink transmission mode is a switch from operating in the first uplink transmission mode to operating in the second uplink transmission mode.
However, Kumar teaches wherein the switch by the user equipment between operating in the first uplink transmission mode and operating in the second uplink transmission mode is a switch from operating in the first uplink transmission mode to operating in the second uplink transmission mode ([0104]-[0106]: details the UE may measure the network grant of SCC 1315 and 1320 to determine which one has the lowest network grant/throughput. The UE may then report a lower/zero channel quality indicator (CQI) for the CC with the lowest grant/throughput contribution during a few frames. In response, in such embodiments, a corresponding network scheduler may drop the CC. In such embodiments, the UE may then use the relinquished receive RF chain(s) to operate the CC (e.g. PCC 1310 in the example above), having a higher network grant, in a higher RI mode).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Qualcomm to incorporate the teachings of Kumar and include wherein the switch by the user equipment between operating in the first uplink transmission mode and operating in the second uplink transmission mode is a switch from operating in the first uplink transmission mode to operating in the second uplink transmission mode of Kumar with Qualcomm.  Doing so would improve link quality and reliability (Kumar, at [0086]).

Regarding claim 25, Qualcomm does not explicitly teach wherein the switch by the user equipment between operating in the first uplink transmission mode and operating in the second uplink transmission mode is a switch from operating in the second uplink transmission mode to operating in the first uplink transmission mode.
However, Kumar teaches wherein the switch by the user equipment between operating in the first uplink transmission mode and operating in the second uplink transmission mode is a switch from operating in the second uplink transmission mode to operating in the first uplink transmission mode ([0104]-[0106]: details the UE may measure the network grant of SCC 1315 and 1320 to determine which one has the lowest network grant/throughput. The UE may then report a lower/zero channel quality indicator (CQI) for the CC with the lowest grant/throughput contribution during a few frames. In response, in such embodiments, a corresponding network scheduler may drop the CC. In such embodiments, the UE may then use the relinquished receive RF chain(s) to operate the CC (e.g. PCC 1310 in the example above), having a higher network grant, in a higher RI mode).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Qualcomm to incorporate the teachings of Kumar and include wherein the switch by the user equipment between operating in the first uplink transmission mode and operating in the second uplink transmission mode is a switch from operating in the second uplink transmission mode to operating in the first uplink transmission mode of Kumar with Qualcomm.  Doing so would improve link quality and reliability (Kumar, at [0086]).

Regarding claim 26, Qualcomm does not explicitly teach wherein: the user equipment comprises a plurality of RF chains; for operation by the user equipment in the first uplink transmission mode, the grant is configured to trigger the user equipment to use at least two of the plurality of RF chains for the at least one uplink transmission on the first RF carrier; and for operation by the user equipment in the second uplink transmission mode, the grant is configured to trigger the user equipment to use, for the at least one uplink transmission on each of the first RF carrier and the second RF carrier, at least a first RF chain of the plurality of RF chains to transmit on the first RF carrier and at least a second RF chain of the plurality of RF chains to transmit on the second RF carrier.
However, Kumar teaches wherein: the user equipment comprises a plurality of RF chains ([0104]-[0106]: details the UE may measure the network grant of SCC 1315 and 1320 to determine which one has the lowest network grant/throughput. The UE may then report a lower/zero channel quality indicator (CQI) for the CC with the lowest grant/throughput contribution during a few frames. In response, in such embodiments, a corresponding network scheduler may drop the CC. In such embodiments, the UE may then use the relinquished receive RF chain(s) to operate the CC (e.g. PCC 1310 in the example above), having a higher network grant, in a higher RI mode); for operation by the user equipment in the first uplink transmission mode, the grant is configured to trigger the user equipment to use at least two of the plurality of RF chains for the at least one uplink transmission on the first RF carrier (no patentable weight because “for” can be interpreted as “used for” which makes the limitation an intended use and/or conditional phrase); and for operation by the user equipment in the second uplink transmission mode, the grant is configured to trigger the user equipment to use, for the at least one uplink transmission on each of the first RF carrier and the second RF carrier, at least a first RF chain of the plurality of RF chains to transmit on the first RF carrier and at least a second RF chain of the plurality of RF chains to transmit on the second RF carrier (no patentable weight because “for” can be interpreted as “used for” which makes the limitation an intended use and/or conditional phrase).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Qualcomm to incorporate the teachings of Kumar and include wherein: the user equipment comprises a plurality of RF chains of Kumar with Qualcomm.  Doing so would improve link quality and reliability (Kumar, at [0086]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Xiong (US 2022/0225428) details responses to message B in two step random access channel procedure.
Dudda (US 2022/0022245) details handling misalignment between arrival of critical data for transmission and transmission occasions of a configured grant.
Li (US 2020/0359410) details adaptive scheduling and transmission.
Li (US 2019/0297621) details indicating uplink subframes on unlicensed frequency spectrum.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasper Kwoh whose telephone number is (408)918-7644. The examiner can normally be reached Tuesday through Friday, 10am to 4pm Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASPER KWOH/           Patent Examiner, Art Unit 2415